133 F.3d 921
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gary Lloyd BRUCE, Appellant,v.Jeffrey S. PAULSEN, in his individual and official capacity;Charles Faulkner, in his individual and Appeal from theUnited States official capacity;  Richard Anderson, DistrictCourt for the in his individual and official District ofMinnesota. capacity, Appellees,David ROETTGER, in his individual and official capacity;Brent Olson, in his individual and officialcapacity, Defendants.
No. 96-4247.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 23, 1998.Filed Jan. 29, 1998.

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Gary Lloyd Bruce, a federal inmate, appeals from the district court's1 adverse grant of summary judgment to defendants in his action alleging violations of various Constitutional rights.  Having reviewed the record and the parties' briefs, we conclude that the district court's judgment was correct and that an extended opinion is not warranted.  See 8th Cir R. 47B. The judgment is affirmed.



1
 The Honorable James M. Rosenbaum for the Honorable David S. Doty, United States District Judges for the District of Minnesota, adopting the report and recommendations of the Honorable Jonathan G. Lebedoff, United States Magistrate Judge for the District of Minnesota